Citation Nr: 1207112	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 


REMAND

The Veteran was scheduled for a Travel Board hearing at the Philadelphia RO in November 2011, and he did not appear.  In correspondence to the RO, dated in December 2011, the Veteran requested that he be rescheduled for a videoconference hearing before a member of the Board in the summer of 2012.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the Philadelphia RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

The Veteran should be scheduled for a videoconference hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

